ON PETITON FOR REHEARING

                                     UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4844


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALVIN MARION PICKETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00143-D-1)


Submitted: November 18, 2021                                  Decided: December 3, 2021


Before THACKER and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Dismissed in part, affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Joshua L. Rogers,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Alvin Marion Pickett pled guilty, pursuant to a written plea agreement, to two counts

of brandishing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c). The district court imposed a 246-month sentence, to be followed by 5 years of

supervised release. On appeal, Pickett’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Pickett filed a supplemental pro se brief. The

Government moved to dismiss the appeal as barred by the appellate waiver included in

Pickett’s plea agreement. We dismissed in part and affirmed in part. See United States v.

Pickett, 833 F. App’x 392 (4th Cir. 2021) (No. 18-4844).

       Pickett now petitions this court for panel rehearing in light of United States v.

Rogers, 961 F.3d 291, 296-300 (4th Cir. 2020) (holding that district court must announce

all nonmandatory conditions of supervised release at sentencing hearing in order to “give[]

defendants a chance to object to conditions that are not tailored to their individual

circumstances”), and United States v. Singletary, 984 F.3d 341, 345 (4th Cir. 2021)

(explaining that a Rogers challenge falls outside scope of plea waiver because “the heart

of a Rogers claim is that discretionary conditions appearing for the first time in a written

judgment . . . have not been ‘imposed’ on the defendant”). Pickett’s written criminal

judgment contained “mandatory” and “standard” conditions of supervised release, as well

as “additional standard conditions of supervision.” The district court did not announce two

of the additional standard conditions—requiring that Pickett “shall not incur new credit

charges or open additional lines of credit without approval of the probation office” and that



                                             3
he “shall provide the probation office with access to any requested financial

information”—at sentencing.

       Because these two financial conditions were not orally pronounced or otherwise

incorporated at sentencing but rather “appear for the first time in a subsequent written

judgment,” Pickett “has not been sentenced to those conditions, and a remand for

resentencing is required.” Singletary, 984 F.3d at 344. We therefore grant Pickett’s

petition for panel rehearing. We grant the Government’s motion to dismiss in part and

dismiss the appeal as to all issues within the scope of Pickett’s valid appellate waiver, and

we otherwise affirm Pickett’s convictions. However, we vacate his sentence and remand

for resentencing.

       This court requires that counsel inform Pickett, in writing, of the right to petition

the Supreme Court of the United States for further review. If Pickett requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Pickett. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      DISMISSED IN PART,
                                                                      AFFIRMED IN PART,
                                                                       VACATED IN PART,
                                                                         AND REMANDED




                                              4